                                         Case 3:19-cv-00290-EMC Document 110 Filed 03/26/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     AMERICAN CIVIL LIBERTIES UNION                      Case No. 19-cv-00290-EMC (RMI)
                                         FOUNDATION, et al.,
                                   9
                                                        Plaintiffs,                          ORDER
                                  10
                                                 v.                                          Re: Dkt. No. 107
                                  11
                                         U.S. DEPARTMENT OF JUSTICE, et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          On February 11, 2021, Judge Chen ordered the parties to prepare a schedule for production

                                  15   and rolling production in this matter. (dkt. 101). In this regard, the Parties were ordered to return

                                  16   to the undersigned for a hearing regarding the setting of firm dates. Id. It should also not go

                                  17   without mention that, as Judge Chen put it, the “lack of production of any documents to date is

                                  18   unacceptable. Previous orders with deadlines have not been met, and this greatly concerns the

                                  19   court.” Id. On February 23, 2021, the Parties appeared before the undersigned, and the

                                  20   undersigned gave the parties a chance to meet and confer and to arrive at a mutually agreeable

                                  21   schedule for initial production as well as for any subsequent rolling production. (dkt. 103). At that

                                  22   hearing, the undersigned warned the parties that any failure to arrive at a mutually agreeable

                                  23   schedule would result in the imposition of a court-imposed schedule which would then be

                                  24   enforced by the various means at the court’s disposal.

                                  25          Thereafter, the Parties jointly filed a status report an agreed upon schedule with respect to

                                  26   production expected from the Department of State, but reflecting an impasse regarding certain

                                  27   portions of the the expected production from the Department of Homeland Security (“DHS”). See

                                  28   generally Joint Status Report (dkt. 107). As to the Department of State, the Parties have agreed
                                         Case 3:19-cv-00290-EMC Document 110 Filed 03/26/21 Page 2 of 3




                                   1   “that the State Department will continue making rolling productions of responsive records . . .

                                   2   [and] that the State Department will complete its productions by September 1, 2021, and that there

                                   3   will be no minimum page processing requirement per production.” Id. at 1-2. As to the production

                                   4   expected from DHS, the Parties “have agreed that DHS will begin rolling monthly productions of

                                   5   records responsive to Part 1 of the Request by March 31, 2021, and will process a minimum of

                                   6   250 pages per month.” Id. at 2. IT IS SO ORDERED. Let the Parties be forewarned, these

                                   7   deadlines are firm and no extensions or relief from this schedule will be entertained by the

                                   8   undersigned absent extraordinary circumstances; failure to comply with these deadlines may result

                                   9   in sanctions.

                                  10          As to Parts 2, 3, and 5 of the Request, the parties disagree. See id. at 2-4. For its part, DHS

                                  11   provides various explanations (including the limitations of a particular software application that

                                  12   DHS uses, and the number of court cases with which DHS is faced) for stating: (1) “DHS intends
Northern District of California
 United States District Court




                                  13   to complete ingestion of data associated with Part 2 of the Request into the FOIAXpress

                                  14   processing system on a timeline sufficient to begin making monthly rolling productions of records

                                  15   related to Part 2 by July 30, 2021”; and, (2) “in view of competing demands in other FOIA cases

                                  16   in litigation, it is not possible at this point to provide further estimates on when ingestion for Parts

                                  17   3 and 5 will be complete . . . [but that] DHS can update Plaintiffs and the Court when it has more

                                  18   information regarding a timeline for completing ingestion of data related to Parts 3 and 5.” Id. at

                                  19   2-3. The undersigned finds DHS’s proposal to be unacceptable.

                                  20          Accordingly, DHS is ORDERED to immediately undertake and complete the ingestion of

                                  21   the materials potentially responsive to Parts 2, 3, and 5, while promptly evaluating that material

                                  22   for responsiveness. Thereafter, DHS is FURTHER ORDERED to propose its timeline for the

                                  23   processing of responsive documents and the completion of the production by filing such proposal

                                  24   on the docket of this court no later than 12:00 noon on Thursday, April 22, 2021. If Plaintiffs are

                                  25   so inclined, they may file a response to DHS’s proposed timeline no later than 12:00 noon on

                                  26   Friday, April 23, 2021. Once again, these deadlines are firm and no extensions or relief will be

                                  27   entertained by the undersigned absent extraordinary circumstances; and, any failures in

                                  28   compliance may result in sanctions.
                                                                                          2
                                         Case 3:19-cv-00290-EMC Document 110 Filed 03/26/21 Page 3 of 3




                                   1         IT IS SO ORDERED.

                                   2   Dated: March 26, 2021

                                   3

                                   4
                                                                                     ROBERT M. ILLMAN
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                            3
